           Case 2:18-cr-01649-SMB Document 30 Filed 05/10/19 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ARIZONA


                                   )
United States of America           )              CR-18-01649-PHX-SMB
                                   )
                        Plaintiff, )
                                   )
                  vs.              )
                                   )
Kevin Scott Wynn,                  )
                                   )
                        Defendant. )
                                   )
__________________________________ )

                                          ORDER

       Upon the Court’s consideration of WYNN’s “Fifth Motion for Relief from Conditions of

Release” to travel for business purposes from May 13, 2019 until May 18, 2019 to Key West,

Florida; from May 18, 2019 until May 20, 2019 to Phoenix, Arizona; from Phoenix legal

meetings to Cheyenne, Wyoming from May 20, 2019 until May 24, 2019; from Cheyenne,

Wyoming back to Phoenix, Arizona from May 24, 2019 until May 28, 2019; from Phoenix to

Key West, Florida from May 28, 2019 until June 1, 2019 when WYNN will return to Key West,

Florida.

       IT IS HEREBY ORDERED that WYNN be allowed to travel from May 13, 2019 until

May 18, 2019 to the Northern District of Florida for business purposes. IT IS FURTHER

ORDERED that WYNN be allowed to travel from Panama City, Florida to Phoenix Arizona

from May 18, 2019 until May 20, 2019. IT IS FURTHER ORDERED that WYNN be allowed

to travel from Phoenix, Arizona on May 20, 2019 to Cheyenne, Wyoming until May 24, 2019; IT

IS FURTHER ORDERED that WYNN be allowed to travel from the Cheyenne, Wyoming on
         Case 2:18-cr-01649-SMB Document 30 Filed 05/10/19 Page 2 of 2



May 24, 2019 back to Phoenix, Arizona until May 28, 2019; IT IS FURTHER ORDERED that

WYNN be allowed to travel from Phoenix Arizona on May 28, 2019 to Panama City, Florida

until June 1, 2019.

       Dated this 10th day of May, 2019.




                                            2
